           Case 1:19-cr-04440-MV Document 4 Filed 12/03/19 Page 1 of 2
                                                                                            U'rLET)
                                                                                            i..i,1!r .;- lj:   .,1 ;,,4FX|CO


                                                                                           rltc 0 s 20tg
                          IN THE UNITED STATES DISTRICT COURT
                                                                                  vrr I   tvi 'L]-L-1{
                              FoR THE DISTRICT oF NEw              MExICo                       CLERK
                                                                                                       ':LTEHS

 UNITED STATES OF            AMERICA,                )

                Plaintiff,
                                                     )
                                                     )       .RTMTNAL   No    lQ' ltu,tD t'lLlf
                                                     )
        vs.                                          )       Count 1: 18 U.S.C. $$ 922(g)(t) and924:
                                                     )       Felon in Possession of a Firearm and
 NICHOLOUS PHILLIPS,                                 )       Ammunition;
                                                     )
                Defendant.                           )       Count 2:21 U.S.C. $$ 8a1(a)(1) and
                                                     )       (bX1XB): Possession with Intent to
                                                     )       Distribute 50 Grams and More of a
                                                     )       Mixture and Substance Containing
                                                     )       Methamphetamine.


                                          INDICTMENT
The Grand Jury charges:

                                                Count    1



       On or about November 15,2019, in Bemalillo County, in the District of New Mexico,

the defendant, NICHOLOUS        PHILLIPS, knowing that he had been convicted of at least one

crime punishable by imprisonment for a term exceeding one year, specifically:

       (1) felon in possession of   a firearm and ammunition,


       (2) shooting from/into   a   motor vehicle,

       (3) aggravated assault with a deadly weapon, and

       (4) trafficking a controlled substance,

knowingly possessed a firearm and ammunition in an affecting corrmerce.

       In violation of 18 U.S.C. $$ 922(g)(l) and924.
            Case 1:19-cr-04440-MV Document 4 Filed 12/03/19 Page 2 of 2




                                                  Count 2

        On or about November 15,2019, in Bemalillo County, in the District of New Mexico,

the defendant, NICHOLOUS             PHILLIPS, unlawfully, knowingly,     and intentionally possessed

with intent to distribute   a   controlled substance, and the offense involved 50 grams and more of a

mixture and substance containing a detectable amount of methamphetamine.

        ln violation of 21 U.S.C. $$ 8a1(a)(l) and (bX1XB).

                                                          A TRUE BILL:




                                                          ls/
                                                          FOREPERSON OF THE GRAND JURY

         t United States Attorney
